     Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 1 of 27 PageID# 1




                                IN THE
                     UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                           NORFOLK DIVISION

JANET OGDEN PRICE,            )
                              )
            Plaintiff,        )
                              )
v.                            )                       Case No.________________
                              )
NORFOLK SOUTHERN CORPORATION, )
                              )
Serve:                        )                        JURY TRIAL DEMANDED
Joseph H. Carpenter IV        )
Registered Agent              )
Three Commercial Place        )
Norfolk, Virginia 23510       )
                              )
            Defendant.        )

                                     COMPLAINT

      Plaintiff Janet Ogden Price (hereafter “Ms. Price” or “Plaintiff”), by counsel, moves

for judgment against Defendant Norfolk Southern Corporation (hereafter “Norfolk

Southern” or “Defendant”), and as grounds therefore states as follows:

            STATEMENT OF THE CASE, JURISDICTION, AND VENUE

      (1)     This is an action for declaratory, injunctive relief, and monetary damages,

and to address deprivation of rights secured by the Family and Medical Leave Act, as

codified under Title 29 U.S.C. §§ 2601 et seq. (“FMLA”), the Americans with Disabilities

Act, as codified under Title 42 U.S.C. §§ 12101 et seq., and the ADA Amendments Act of

2008 (“ADAAA”), see generally , Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. §§2000e, et seq. (“Title VII”), and the Age Discrimination in Employment Act, as

codified under 29 U.S.C. §§ 621 through 634 (“ADEA”).

      (2)     The Court has jurisdiction over this action pursuant to 42 U.S.C. §2000e-


                                            1
     Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 2 of 27 PageID# 2




5(f) and 28 U.S.C. §1343(a)(4).

       (3)    The claims asserted in this action arose within the Eastern District of

Virginia and the alleged discrimination and damage occurred in the Eastern District of

Virginia. Venue of this action is, thus, proper pursuant to 42 U.S.C. §2000e, et seq.

       (4)    Plaintiff timely filed a charge of discrimination with the Equal Employment

Opportunity Commission on April 28, 2020; received a notice of right to sue dated

January 28, 2021 (Exhibit A); and commenced this action within 90 days of receipt

thereof.

       (5)    Defendant Norfolk Southern is a Class I railroad company headquartered in

Norfolk, Virginia, that operates approximately 21,500 route miles, both domestically and

internationally.

       (6)    At all times material hereto, Norfolk Southern is and was a “person” within

the meaning of Title VII, Section 701, 42 U.S.C. §2000e(a). At all times material hereto,

Norfolk Southern was an “employer” within the meaning of Title VII, Section 701, 42

U.S.C. §2000e(b), that is, at all times material hereto, Norfolk Southern was a person

engaged in an industry affecting commerce which had 15 (fifteen) or more employees for

each working day in each of 20 (twenty) or more calendar weeks during the years of

Plaintiff’s employment or the preceding calendar year.

       (7)    Norfolk Southern was an employer of Plaintiff at all times material hereto

as defined in the ADEA.

       (8)    Plaintiff, at all times material hereto, is and was a resident of the

Commonwealth of Virginia and was an “employee” of Norfolk Southern.




                                            2
       Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 3 of 27 PageID# 3




       (9)    Ms. Price is currently 58 (fifty-eight) years of age.1

                                 STATEMENT OF FACTS

         Ms. Price worked for Norfolk Southern from 2008 until 2020,
              other than a brief period from 2016-2018 in which
              Ms. Price moved to Roanoke to care for her mother.

       (10)   Janet Ogden Price was initially employed by Norfolk Southern in Roanoke,

Virginia in August of 2008 as a consultant in the Coal Transportation Group.

       (11)   Ms. Price was later hired as a full-time Norfolk Southern employee and

remained in that position until the Roanoke, Virginia office closed in 2015.

       (12)   Ms. Price thereafter transferred to the Sourcing Department as Sourcing

Fleet Supervisor, which was a grade promotion, and moved to Norfolk, Virginia for this

job.

       (13)   In 2016, Ms. Price resigned due to her mother’s deteriorating health to seek

employment in Roanoke, Virginia, so that she could assist in caring for her mother.

       (14)   In August of 2018, after Ms. Price no longer needed to care for her mother,

Ms. Price was rehired by Norfolk Southern into the same Sourcing Fleet Supervisor

position in Norfolk, Virginia.

       (15)   As Sourcing Fleet Supervisor, Ms. Price was tasked with coordinating the

delivery of new vehicles going into the field, reclaiming turn-in vehicles, determining the

outcome of turn-in vehicles (such as whether the vehicle was to be auctioned, used for

parts, or sent to a vendor to sell), negotiating excessive towing and storage bills, managing

the storage and disposal of Norfolk Southern vehicles involved in claims, identifying gaps



1 Ms. Price’s exact date of birth is not included due to privacy concerns and filing
requirements as per the United States District Court Eastern District of Virginia Local
Rules.
                                              3
     Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 4 of 27 PageID# 4




in processes or failure points that could cause Norfolk Southern liability issues, working

with ARI (a third-party vendor) on billing discrepancies, spearheading a work flow with

ARI that would allow a more timely process, working with Armstrong (the carrier Norfolk

Southern used to transport vehicles) to transport vehicles in a more cost-effective way for

Norfolk Southern, working with various Norfolk Southern offices to locate vehicles that

had not been reclaimed and could not be found, preparing files for storage or destruction,

and generally was the point of contact related to vehicles at Norfolk Southern, working

with every department in Norfolk Southern in that regard.

Upon Ms. Price’s return to Norfolk Southern in 2018, Ms. Price was notified
 that there was a possibility her position would be transferred to Atlanta,
Georgia. Ms. Price indicated she intended to retire from Norfolk Southern
    and would move to Atlanta with her job if the relocation occurred.

       (16)   At the time that she was rehired, Jon Zillioux, Assistant Vice President of

Sourcing, informed Ms. Price that there was a possibility that the Sourcing Department

might be relocated to Atlanta, Georgia.

       (17)   Ms. Price informed Mr. Zillioux that she intended to retire from Norfolk

Southern, and she would move to Atlanta if the relocation occurred.

During the two years Ms. Price was caring for her mother, her position was
  filled and vacated three times by females due to the hostility the male
               management was displaying to the females.

       (18)   Upon Ms. Price’s return to Norfolk Southern, she learned that her position

had been filled and vacated at least three times between 2016 and her return in 2018 due

to the hostility the Atlanta Fleet Management team exhibited towards female members of

the Sourcing Department.




                                            4
     Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 5 of 27 PageID# 5




The workload was severely backlogged upon Ms. Price’s return in 2018, and
  Ms. Price worked tirelessly to successfully catch the workload back up,
      saving Norfolk Southern large sums on money in the process.

      (19)   In addition, the workload was extremely backlogged as there were over two

thousand files that had not been reviewed, pulled, or marked for destruction where

applicable, and as a result, the department was out of compliance with the corporate

records management policy.

      (20)   In fact, there were sixty-seven uncompleted miscellaneous vehicle files left

to be reviewed when Ms. Price resigned in 2016. These files were still there upon her

return in 2018. Upon her return to Norfolk Southern, Ms. Price worked tirelessly to

resolve all these outstanding claims.

      (21)   Accordingly, when Ms. Price went on leave pursuant to the Family Medical

Leave Act in November of 2019, there were less than fifteen vehicles that remained

uncompleted, and most of those vehicles were still being utilized.

      (22)   Moreover, Ms. Price completed all backlogged new vehicle deliveries and

replaced vehicle pick-ups by the close of 2018.

      (23)   Additionally, Ms. Price, along with her manager, Mark Strelow, was able to

locate and recover over two hundred vehicles that should have been scheduled for

recovery during 2017 and 2018. These too had been accruing needless expenses for

Norfolk Southern.

           Norfolk Southern awarded Ms. Price extra paid time off
     due to her extraordinary efforts. Ms. Price always received positive
                           performance reviews.

      (24)   Due to her extraordinary efforts and excellent work performance, Ms. Price

was awarded extra paid time off by Norfolk Southern.



                                            5
      Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 6 of 27 PageID# 6




       (25)     At all times, Ms. Price met or exceeded all of Norfolk Southern’s legitimate

expectations.

       (26)     Ms. Price always received positive performance reviews at Norfolk

Southern.

  In June of 2019, Ms. Price applied for a promotion to the Sourcing Fleet
    Manager’s position. An extremely unqualified male, Fred Alley, was
  selected over Ms. Price. Ms. Price had to thereafter continuously fix and
   correct her manager’s work, working countless hours and again saving
            Norfolk Southern large sums of money in the process.

       (27)     Continuing, in June of 2019, manager Mark Strelow was reassigned to

another department.

       (28)     At this time, and at Mr. Strelow’s recommendation, Ms. Price applied for

the Sourcing Fleet Manager’s position.

       (29)     Ms. Price was qualified for the Sourcing Fleet Manager’s position.

       (30)     Ms. Price was not interviewed and did not receive the position, despite her

obvious qualifications.

       (31)     Instead, Fred Alley, a male, was placed in the position.

       (32)     Mr. Alley was at least the fifth consecutive male to hold this position.

       (33)     Mr. Alley did not have the experience that Corey Plunkett, Sourcing

Department Director, claimed was the type of experience that Norfolk Southern was

looking to find for the position.

       (34)     Moreover, soon after beginning work in the position, it was evident that

Fred Alley was struggling with his job duties.

       (35)     In fact, due to Mr. Alley’s inability to properly enter data in the Master

Vehicle Spreadsheet, Ms. Price had to continuously re-enter information into the

spreadsheet. Indeed, Mr. Alley frequently accidentally deleted the same data multiple

                                               6
       Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 7 of 27 PageID# 7




times, such that Ms. Price then had to renter the same data into the spreadsheet multiple

times.

         (36)   Mr. Alley also purposefully deleted himself from the managerial e-mail

distribution lists and did not participate in fleet related telephone calls that were his

responsibility. Ms. Price handled these responsibilities in addition to her own.

         (37)   In October of 2019, Mr. Alley almost cost Norfolk Southern $75,000 when

he failed to provide the United States Department of Treasury sufficient paperwork to

demonstrate that a vehicle was purchased in Canada and, therefore, was not subject to

taxes in the United States. Ms. Price was required to resolve this issue, and saved Norfolk

Southern $75,000, as Mr. Alley failed to properly handle the situation.

         (38)   After Mr. Alley joined the Sourcing Department in August of 2019, Ms. Price

had to work sixty or more hours each week to correct errors made by Mr. Alley. Ms. Price

had never been required to work these types of hours in the past.

  Mr. Alley had outrageous outbursts at Ms. Price when he was unable to
 perform his job duties and Ms. Price attempted to teach him how to do so.

         (39)   When Ms. Price would try to work directly with Mr. Alley to teach him how

to utilize the database, he would become frustrated and slam his keyboard and scream at

her.

 Ms. Price reported Mr. Alley’s harassment of women to supervision, EAP,
        and Human Resources and was informed to “deal with it.”
 Male employees were not similarly informed to “deal with it” when they
                   reported harassment of this nature.

         (40)   Ms. Price reported Mr. Alley’s outbursts to supervisor employees, and these

supervisors, including Kisah Hutchings, Mr. Alley’s direct manager, acknowledged to Ms.

Price that they knew Mr. Alley’s outbursts were occurring and that it was an issue.



                                              7
      Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 8 of 27 PageID# 8




       (41)    Ms. Price also specifically reported to Joan Newcomb, EAP Manager, in or

around August through October 2019 that Mr. Alley’s failure to perform, his harassment,

and the resulting hostile work environment were increasing her anxiety.

       (42)    Ms. Price also reported Mr. Alley’s behavior to Kendall Gayle, Human

Resource Business Partner in or around September and October of 2019. Ms. Gayle

informed Ms. Price that this was not the first complaint she had received concerning

Mr. Alley.

       (43)    Corey Plunkett, Sourcing Department Director, also was aware of

Mr. Alley’s harassment. Ms. Price requested from Mr. Plunkett that she be moved to a

desk further away from Mr. Alley, which such request was denied.

       (44)    In response to Ms. Price’s complaints, Ms. Price was advised to find a way

to “deal with it”. Upon information and belief, Mr. Alley was never disciplined or

counseled for his inappropriate behavior.

       (45)    Other females, including employee Melanie Green, who experienced similar

harassment and reported it to supervisory employees were informed the same thing, i.e.,

“deal with it”. Upon information and belief, male employees were not similarly directed

to “deal with it”.

 Richard Scott, Atlanta Fleet Manager, also engaged in angry outbursts and
  would speak in a demeaning manner to Ms. Price when Ms. Price would
   ensure that situations were handled in an appropriate and lawful way.

       (46)    In and around the same time, Richard Scott, Atlanta Fleet Management,

was making changes that were also negatively impacting the workflow in the Sourcing

Department.




                                            8
         Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 9 of 27 PageID# 9




          (47)   When Ms. Price attempted to work through these issues with Mr. Scott, he

would become extremely hostile to Ms. Price and would consistently use demeaning

language towards Ms. Price.

          (48)   On one occasion, Mr. Scott screamed at Ms. Price when she informed

Mr. Scott that the transport of a new vehicle had to be cancelled due to a manufacturer’s

safety recall on the vehicle.

     Ms. Price reported Mr. Scott’s hostile behavior towards women to
  supervision, EAP, Norfolk Southern’s EEO office, and Norfolk Southern’s
       legal counsel. The harassment continued thereafter unabated.

          (49)   Ms. Price reported Mr. Scott’s inappropriate and hostile behavior to Corey

Plunkett (Sourcing Department Director), Jon Zillioux (Assistant Vice President of

Sourcing), Joan Newcomb (EAP Manager), Caroline West (Deputy General Counsel) and

Norfolk Southern EEO.

          (50)   However, Mr. Scott continued to speak in a demeaning manner to Ms. Price.

        Ms. Price suffers from anxiety and depression, and the harassment at
                    Norfolk Southern exacerbated her conditions.

          (51)   Ms. Price suffers from anxiety and depression.

          (52)   Ms. Price’s employer was aware of her disabilities / serious health

conditions. Indeed, Ms. Price’s diagnoses are noted in her Norfolk Southern employee

file.

          (53)   During this time, due to increasing stress and anxiety and physical and

mental exhaustion, Ms. Price’s anxiety medication was increased by her physician.

Ms. Price was also suffering from increased headaches due to what she was experiencing

at work.




                                              9
    Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 10 of 27 PageID# 10




In addition, Ms. Price contracted a viral infection in September of 2019 that
 significantly flared up her asthma, and Ms. Price was thereafter diagnosed
   with Stamper’s Triad, a severe allergic reaction to Aspirin and NSAIDS,
AERD (Aspirin Exasperated Respiratory Disease), and divergent migraines.

       (54)   Then, in September of 2019, Ms. Price contracted a viral infection, which

progressed and flared up her asthma and led to excruciating pain in her ears. Ms. Price

was diagnosed by a Rhinologist with Stamper’s Triad, a severe allergic reaction to Aspirin

and NSAIDS, AERD (Aspirin Exasperated Respiratory Disease), and divergent migraines

(these conditions are referred to hereinafter, collectively as “ENT conditions”).

 These conditions were exacerbated by the smell of fecal matter at Norfolk
  Southern that was caused by toilets that were stopped up and the sprays
            that employees were using to try to cover the odor.

       (55)   To make matters worse, Norfolk Southern employees deliberately stopped

up the toilets in the ladies’ restroom on an almost daily basis; the smell of fecal matter

was sickening.

       (56)   Moreover, employees were using sprays at work to try to cover the odor,

which worsened Ms. Price’s condition.

 In addition to multiple office visits, Ms. Price ended up in the Emergency
         Room due to the exacerbation of her medical conditions.

       (57)   Ms. Price’s ENT conditions and her aggravated stress and anxiety due to

what she was suffering at work resulted in multiple visits with her physician, an

emergency room visit, and increased medications.

       (58)   Ms. Price was being treated by Dr. Suzanna Jamison, PCP, Dr. Benjamin

Hull, otolaryngologist, and Dr. Clement Elechi, Neurologist. Dr. Elichi also referred

Ms. Price to Dr. Marshall Freeman, a neurologist in Greensboro, North Carolina who

specializes in the treatment of migraines.



                                             10
     Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 11 of 27 PageID# 11




   In November 2019, after losing 13 pounds in a month due to her ENT
      conditions, Ms. Price requested intermittent FMLA leave and an
accommodation request that Ms. Price be permitted to work from home for
three weeks until the severe symptoms were more controlled, a request that
could have been easily accommodated by Norfolk Southern but was denied.
Ms. Price was also required to publicly display a “sick day plan” at work and
    required that Ms. Price take intermittent FMLA for her anxiety and
  depression instead of her ENT conditions, although the reason she was
              requesting the leave was for her ENT conditions.

          (59)   From August of 2019 to approximately the third week in September 2019,

Ms. Price lost 13 pounds.

          (60)   Ms. Price, when she could no longer endure, inquired about leave pursuant

to the Family Medical Leave Act in early November of 2019.

          (61)   Norfolk Southern required Ms. Price to post a “sick day plan,” which

contained personal health information, to a calendar that was viewable by the entire

office.

          (62)   Moreover, Ms. Price’s management would not permit Ms. Price to leave the

office on or about November 4, 2019 until she publicly posted this “sick day plan”. Lana

Mahek ultimately intervened and cleared a path for Ms. Price so that she could leave.

          (63)   Ms. Price complained of to the requirement to publicly display her private

medical information to Norfolk Southern’s EEOC officers Danielle Stephens and Brian

Urunkar.

          (64)   Two weeks later, Ms. Stephens notified Ms. Price that the Sourcing

Department Management was informed of her complaint and that management admitted

to requiring Ms. Price to do this. Upon information and belief, though, no one was

disciplined for what occurred.




                                              11
    Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 12 of 27 PageID# 12




          (65)   Continuing, Dr. Suzanna Jamison, Carilion Clinic, first requested the

accommodation that Ms. Price be permitted to work from home for three weeks while she

was being treated.

          (66)   Dr. Jamison’s request for an accommodation for Ms. Price to work from

home for three weeks while she received treatment was improperly denied by Norfolk

Southern.

          (67)   Ms. Price’s job duties were easily able to be performed remotely for three

weeks and permitting her to do so did not present an undue hardship on Norfolk Southern

as Ms. Price had performed work remotely from time-to-time throughout her

employment.

          (68)   Thereafter, Dr. Jamison submitted paperwork to Norfolk Southern

substantiating Ms. Price’s need for intermittent FMLA leave for ENT (ears, nose, throat)

issues.

          (69)   Norfolk Southern refused to approve the leave for FMLA salary

continuance, stating that Ms. Price’s diagnosis did not meet the criteria for FMLA salary

continuance.

          (70)   Dr. Francesca Litow, Chief Medical Officer for Norfolk Southern, thereafter

informed Ms. Price that Ms. Price had mental health issues, which was her primary

medical condition, and that the ENT issues were secondary and insinuated that the only

way that Ms. Price would be approved for FMLA salary continuance was if the FMLA leave

request was based on Ms. Price’s anxiety and depression diagnoses.

          (71)   Dr. Jamison, therefore, submitted the paperwork as requested listing

anxiety and depression in addition to the ENT issues.

          (72)   This request was granted.

                                              12
    Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 13 of 27 PageID# 13




    While on medical leave, Ms. Price was notified her employment was
                               terminated.

       (73)   Thereafter, while Ms. Price was still on medical leave, Ms. Price was notified

on February 13, 2020 that her employment was being terminated.

       (74)   Ms. Price was expected to be cleared to return to work on or about February

17, 2020, and Norfolk Southern was notified of her expected return to work date but still

terminated her employment.

       (75)   Norfolk Southern claimed that Ms. Price’s position was being eliminated.

 Ms. Price was replaced by a substantially younger male, which was in line
 with Norfolk Southern’s pattern and practice of hiring younger males with
     little to no experience and targeting employees, especially female
                     employees, over 50 for termination.

       (76)   However, upon information and belief, Tommy Thompson, a substantially

younger male, based in Atlanta, Georgia has taken over Ms. Price’s job duties.

       (77)   As previously stated, Ms. Price was willing to move to Atlanta for her job

with Norfolk Southern; it is Norfolk Southern’s usual pattern and practice to offer

relocation to employees whose position is moved to another location.

       (78)   Yet, Ms. Price was not offered to relocate to Atlanta.

       (79)   Norfolk Southern has engaged in a pattern of practice of hiring younger

males with little to no experience.

       (80)   Norfolk Southern has also engaged in a pattern of practice of targeting

employees over the age of 50 for termination from employment.




                                            13
    Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 14 of 27 PageID# 14




In addition to Ms. Price’s own job, which was relocated to Atlanta, Georgia,
 there were multiple jobs open at this time that Ms. Price was qualified for
and could have been placed in, yet Norfolk Southern failed to offer any such
   positions to Ms. Price. Again, Ms. Price would have moved to Atlanta,
                             Georgia for her job.

       (81)    Moreover, as Ms. Price was preparing to return to work in the latter part of

January 2020 and early part of February 2020, Ms. Price received a call from Carla

Groves, Group Manager, in which Ms. Groves expressed that she was excited that

Ms. Price would be coming back soon and notified Ms. Price that the department had held

a meeting discussing the restructuring of the department. Ms. Groves further indicated

that Ms. Price would be working with Lisa Holloman, Administrative Assistant to Jon

Zilloux, on special projects.

       (82)    Chris Pugh, Group Manager, and Suzan Sadler, Assistant Manager, also

confirmed this to be accurate, and were informed of this during a department meeting.

       (83)    Moreover, Ms. Price had just recently completed a college Excel class along

with Lisa Holloman, which had been approved by Jon Zilloux. Furthermore, Ms. Price

was approved to take the Certified Professional in Supply Chain Management course

beginning in 2020.

       (84)    Furthermore, there were other open available positions at this time for

which Ms. Price was qualified.

       (85)    As an example, Lana Malek, Buyer, resigned from her position, creating an

open position.

       (86)    Notably, Ms. Malek had been Fleet Supervisor, the position Ms. Price held,

before obtaining the Buyer position.

       (87)    Moreover, yet another employee, Melanie Green, had also made this same

progression.

                                            14
    Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 15 of 27 PageID# 15




       (88)   Thus, Ms. Price was qualified for the open position, yet she was not placed

in or offered the position and was, instead, terminated from employment.

       (89)   In addition, in and around this time, Ms. Price had also discussed with

Randy Schilling, Group Manager, the possibility of being placed in a position in the

Treasury Department. Mr. Schilling expressed great interest in Ms. Price filling an

upcoming position in the Treasury Department. However, Ms. Price was not placed in

this open position either.

 Norfolk Southern targeted Ms. Price and discriminated against her, failed
  to promote her, failed to place her in open available positions, and then
terminated her employment because of her age, gender, disabilities and/or
serious health conditions, and/or the intersection of the traits, and her use
of FMLA leave and retaliated against her for making complaints concerning
           the discrimination she suffered at Norfolk Southern.

       (90)   Norfolk Southern targeted Ms. Price and discriminated against her, failed

to promote her, failed to place her in open available positions, and then terminated her

employment because of her age, gender, disabilities and/or serious health conditions,

and/or the intersection of the traits, and her use of FMLA leave and retaliated against her

for making complaints concerning the discrimination she suffered at Norfolk Southern.

                    COUNT I: CLAIM FOR DISCRIMINATION
                 AND RETALIATION IN VIOLATION OF THE FMLA

       (91)   Ms. Price incorporates herein by reference the preceding paragraphs of this

Complaint.

       (92)   Norfolk Southern is: (1) engaged in commerce and/or in an industry

affecting commerce; and (2) an employer of fifty (50) or more employees for each working

day during each of twenty (20) or more calendar workweeks in the current or preceding

calendar year.



                                            15
    Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 16 of 27 PageID# 16




       (93)   Ms. Price worked for Norfolk Southern most recently for over one (1) year

and worked more than 1,250 hours during the twelve (12) month period immediately

preceding her request for FMLA leave.

       (94)   Ms. Price properly notified Norfolk Southern of her disabilities/serious

health conditions, and of her need for FMLA-qualifying leave, to which she was entitled,

to seek treatment for her disabilities/serious health conditions.

       (95)   Norfolk Southern discriminated against Ms. Price by improperly retaliating

against her after she exercised the substantive FMLA rights to which she was entitled, and

treating her differently, and less favorably, than similarly situated employees not

exercising FMLA rights, resulting in Ms. Price’s termination of employment and failure

to place Ms. Price in open, available positions for which she was qualified.

       (96)   Norfolk Southern would not have terminated Ms. Price’s employment, nor

taken the other discriminatory and retaliatory actions against her including failing to

place her in open, available positions for which she was qualified, but for Ms. Price’s

requests related to, and use of, FMLA leave.

       (97)   Any reasons given by Norfolk Southern for its treatment of Ms. Price were

pretextual.

       (98)   Norfolk Southern’s discriminatory and retaliatory conduct prejudiced

Ms. Price in that she lost compensation and benefits, sustained other monetary losses,

and suffered the loss of her employment as a direct result of Norfolk Southern’s violation.

       (99)   As a direct and proximate result of Norfolk Southern’s actions, Ms. Price

has suffered and will continue to suffer pecuniary loss, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses.



                                            16
    Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 17 of 27 PageID# 17




       (100) At all times material hereto, Norfolk Southern engaged in unlawful or

discriminatory practices with bad faith, malice, or reckless indifference to the federally

protected rights of Ms. Price so as to support an award of liquidated damages.

       (101) The above-described acts by Norfolk Southern and employees of Norfolk

Southern constitute unlawful discrimination and/or retaliation in violation of the Family

Medical Leave Act, as codified under Title 29 of the United States Code §§ 2601 et seq.

                     COUNT II: CLAIM FOR INTERFERENCE
                        IN VIOLATION OF THE FMLA

       (102) Ms. Price incorporates herein by reference the preceding paragraphs of this

Complaint.

       (103) Norfolk Southern is: (1) engaged in commerce and/or in an industry

affecting commerce; and (2) an employer of fifty (50) or more employees for each working

day during each of twenty (20) or more calendar workweeks in the current or preceding

calendar year.

       (104) Ms. Price worked for Norfolk Southern most recently for over one (1) year

and worked more than 1,250 hours during the twelve (12) month period immediately

preceding her request for FMLA leave.

       (105) Ms. Price properly notified Norfolk Southern of her disabilities/serious

health conditions, and of her need for FMLA-qualifying leave, to which she was entitled,

to seek treatment for her disabilities/serious health conditions.

       (106) Norfolk Southern interfered with Ms. Price’s federally protected FMLA

rights by requiring Ms. Price to place private medical information on a public calendar,

denying Ms. Price continuous FMLA leave for her ENT conditions, requiring that

Ms. Price take leave pursuant to a different disability/serious health condition, which was


                                            17
    Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 18 of 27 PageID# 18




different than the condition for which she needed FMLA leave, and then not permitting

her to return from medical leave, and instead terminating her employment and failing to

place Ms. Price in open, available positions for which she was qualified..

       (107) Norfolk Southern’s interference with Ms. Price’s FMLA rights prejudiced

Ms. Price in that she lost compensation and benefits, sustained other monetary losses,

and suffered the loss of her employment as a direct result of Norfolk Southern’s violation.

       (108) As a direct and proximate result of Norfolk Southern’s actions, Ms. Price

has suffered and will continue to suffer pecuniary loss, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

       (109) At all times material hereto, Norfolk Southern engaged in unlawful or

discriminatory practices with bad faith, malice, or reckless indifference to the federally

protected rights of Ms. Price so as to support an award of liquidated damages.

       (110) The above-described acts by Norfolk Southern and employees of Norfolk

Southern constitute interference in violation of the Family Medical Leave Act, as codified

under Title 29 of the United States Code §§ 2601 et seq.

                 COUNT III: CLAIM FOR DISCRIMINATION
              AND RETALIATION IN VIOLATION OF THE ADAAA

       (111) Ms. Price incorporates herein by reference the preceding paragraphs of this

Complaint.

       (112) At all times relevant to this Complaint, Ms. Price was a qualified individual

with disabilities, pursuant to the ADAAA.

       (113) Specifically, and at all times relevant, Ms. Price suffered from anxiety,

depression, asthma, Stamper’s Triad, Aspirin Exasperated Respiratory Disease, and




                                            18
    Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 19 of 27 PageID# 19




divergent migraines, which impaired several of Ms. Price’s daily life activities and/or

functions including breathing, thinking, sleeping, eating, and working.

       (114) In the alternative, Ms. Price was regarded by Norfolk Southern as having

such impairments.

       (115) At all times relevant, however, Ms. Price could perform the essential

functions of her job with or without an accommodation.

       (116) Prior to her requests for accommodation, Ms. Price was performing her

work at a satisfactory level and meeting or exceeding the legitimate business expectations

of Norfolk Southern.

       (117) Ms. Price revealed her disabilities to her supervisors and the Human

Resources department at Norfolk Southern and requested the reasonable accommodation

of working half days remotely until her appointment with the ENT specialist on November

13, 2019, which was followed by a request by her physician for the accommodation of

remote work for three weeks, which was denied.

       (118) Norfolk Southern discriminated and retaliated against Ms. Price by

penalizing Ms. Price and requiring her to use vacation days for attending doctor’s

appointments, requiring her to place sensitive medical information on a public calendar,

and then terminating her employment and failing to place her in open, available positions

for which she was qualified.

       (119) Norfolk Southern would not have terminated Ms. Price’s employment and

failed to place her in open, available positions for which she was qualified, nor taken the

other discriminatory and retaliatory actions against her, but for Ms. Price’s disabilities

and/or requests for reasonable accommodations.



                                            19
    Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 20 of 27 PageID# 20




       (120) Any reasons given by Norfolk Southern for its treatment of Ms. Price were

pretextual.

       (121) Ms. Price’s termination from employment occurred under circumstances

that raise a reasonable inference of unlawful discrimination and retaliation based upon

her disabilities and/or requests for accommodations.

       (122) As a direct and proximate result of Norfolk Southern’s actions, Ms. Price

has suffered and will continue to suffer pecuniary loss, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

       (123) At all times material hereto, Norfolk Southern engaged in unlawful or

discriminatory practices with malice or reckless indifference to the federally protected

rights of Ms. Price so as to support an award of punitive damages for Ms. Price’s

discrimination claim.

       (124) The above-described acts by Norfolk Southern and employees of Norfolk

Southern constitute disability discrimination and retaliation in violation of the Americans

with Disabilities Act, as codified under Title 42 U.S.C. §§ 12101 et seq., and the ADA

Amendments Act of 2008.

                     COUNT IV: CLAIM FOR FAILURE
              TO ACCOMMODATE IN VIOLATION OF THE ADAAA

       (125) Ms. Price incorporates herein by reference the preceding paragraphs of this

Complaint.

       (126) At all times relevant to this Complaint, Ms. Price was a qualified individual

with disabilities, pursuant to the ADAAA.

       (127) Specifically, and at all times relevant, Ms. Price suffered from anxiety,

depression, asthma, Stamper’s Triad, Aspirin Exasperated Respiratory Disease, and


                                            20
    Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 21 of 27 PageID# 21




divergent migraines, which impaired several of Ms. Price’s daily life activities and/or

functions including breathing, thinking, sleeping, eating, and working.

      (128) At all times relevant, however, Ms. Price could perform the essential

functions of her job with or without an accommodation.

      (129) Ms. Price revealed her disabilities to her supervisors and the Human

Resources department at Norfolk Southern and her physician requested the

accommodation of remote work for three weeks, which was denied.

      (130) Ms. Price’s request could have been accommodated without undue hardship

to Norfolk Southern.

      (131) As a direct and proximate result of Norfolk Southern’s actions, Ms. Price

has suffered and will continue to suffer pecuniary loss, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

      (132) At all times material hereto, Norfolk Southern engaged in unlawful or

discriminatory practices with malice or reckless indifference to the federally protected

rights of Ms. Price so as to support an award of punitive damages.

      (133) The above-described acts by Norfolk Southern and employees of Norfolk

Southern constitute failure to accommodate in violation of the Americans with

Disabilities Act, as codified under Title 42 U.S.C. §§ 12101 et seq., and the ADA

Amendments Act of 2008 (“ADA”).

                       COUNT V: CLAIM FOR INTERFERENCE
                           IN VIOLATION OF THE ADA

      (134) Ms. Price incorporates herein by reference the preceding paragraphs of this

Complaint.




                                           21
    Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 22 of 27 PageID# 22




      (135) At all times relevant to this Complaint, Ms. Price was a qualified individual

with disabilities, pursuant to the ADA.

      (136) Specifically, and at all times relevant, Ms. Price suffered from anxiety,

depression, asthma, Stamper’s Triad, Aspirin Exasperated Respiratory Disease, and

divergent migraines, which impaired several of Ms. Price’s daily life activities and/or

functions including breathing, thinking, sleeping, eating, and working.

      (137) At all times relevant, however, Ms. Price could perform the essential

functions of her job with or without an accommodation.

      (138) Ms. Price revealed her disabilities/serious health conditions to her

supervisors and the Human Resources department at Norfolk Southern and requested

the reasonable accommodation of working half days remotely until her appointment with

the ENT specialist on November 13, 2019, which was followed by a request by her

physician for the accommodation of remote work for three weeks, which was denied.

      (139) Norfolk Southern interfered with Ms. Price’s ADAAA rights by refusing to

appropriately engage in a dialogue with her with regard to disability accommodations,

improperly denying Ms. Price’s accommodation request, requiring her to place protected

medical information on a public calendar, requiring her to use vacation time to attend

medical appointments for her disabilities, and treating Ms. Price differently, and less

favorably than similarly situated employees – ultimately resulting in Ms. Price’s unlawful

termination from employment.

      (140) As a direct and proximate result of Norfolk Southern’s actions, Ms. Price

has suffered and will continue to suffer pecuniary loss, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses.



                                           22
    Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 23 of 27 PageID# 23




       (141) At all times material hereto, Norfolk Southern engaged in unlawful or

discriminatory practices with malice or reckless indifference to the federally protected

rights of Ms. Price so as to support an award of punitive damages.

       (142) The above-described acts by Norfolk Southern and employees of Norfolk

Southern constitute interference in violation of the Americans with Disabilities Act, as

codified under Title 42 U.S.C. §§ 12101 et seq., specifically 42 U.S.C. § 12203(b), and the

ADA Amendments Act of 2008.

         COUNT VI: CLAIM FOR SEX HARASSMENT/HOSTILE WORK
               ENVIRONMENT/GENDER DISCRIMINATION

       (143) Plaintiff incorporates by reference herein the preceding paragraphs of this

Complaint.

       (144) Defendant had a duty to maintain a work environment free of sex

discrimination and harassment.

       (145) Defendant’s action and inaction created a hostile an offensive work

environment to Plaintiff and other female employees that interfered with Plaintiff’s work.

       (146) Defendant knew or should have known of the hostile work environment and

failed to take prompt remedial action reasonably calculated to end the harassment.

       (147) Defendant further discriminated against Plaintiff in violation of federal law

in that Defendant discriminated against Plaintiff by failing to promote her to the Sourcing

Fleet Manager position on the basis of her gender in violation of Title VII of the Civil

Rights Act of 1964, as amended.

       (148) Defendant further discriminated against Plaintiff in violation of federal law

in that Defendant discriminated against Plaintiff by terminating her employment and




                                            23
    Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 24 of 27 PageID# 24




failing to place her in open, available positions on the basis of her gender in violation of

Title VII of the Civil Rights Act of 1964, as amended.

       (149) As a direct and proximate result of Defendant’s actions, Plaintiff has suffered

and will continue to suffer loss of employment, pecuniary loss, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary loss.

       (150) At all times material hereto, Defendant engaged in a discriminatory practice

or practices with malice or reckless indifference to the federally protected rights of Plaintiff

so as to support an award of compensatory and punitive damages.

       (151) The above-described acts of Defendant constitute sex harassment, hostile

work environment, and discrimination, all in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. §§2000e, et seq.

                COUNT VII: CLAIM FOR TITLE VII RETALIATION

       (152) Plaintiff incorporates by reference herein the preceding paragraphs of this

Complaint.

       (153) Defendant retaliated against Plaintiff in violation of federal law in that

Defendant retaliated against Plaintiff by terminating her employment and failing to place

her in open, available positions on the basis of her complaints of gender discrimination

in violation of Title VII of the Civil Rights Act of 1964, as amended.

       (154) As a result of Defendant’s discriminatory acts, Plaintiff has suffered and will

continue to suffer pecuniary loss, mental anguish, pain and suffering, shame, humiliation,

embarrassment, loss of enjoyment of life and other non-pecuniary loss.

       (155) Defendant acted willfully toward Plaintiff with actual malice or with reckless

disregard of the protected rights of Plaintiff so as to support an award of liquidated and

exemplary damages.

                                              24
    Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 25 of 27 PageID# 25




       (156) The above-described acts of Defendant constitute sex discrimination in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§2000e, et seq.

                COUNT VIII: CLAIM FOR AGE DISCRIMINATION

       (157) Plaintiff incorporates by reference herein the preceding paragraphs of this

complaint.

       (158) Defendant discriminated against Plaintiff by terminating her employment,

failing to place her in open, available positions for which she was qualified, and replacing

her by a substantially younger male in violation of the ADEA.

       (159) As a direct result, Plaintiff has suffered and will continue to suffer loss of

income and damages for emotional pain, suffering, inconvenience, mental anguish, and loss

of enjoyment of life.

       (160) Defendant acted intentionally, depriving Plaintiff of income because of her

age, so as to support an award of liquidated damages.

       (161) The above-described acts of Defendant constitute age discrimination in

violation of the Age Discrimination in Employment Act, as codified under 29 U.S.C. §§ 621

through 634.

     COUNT IX: CLAIM FOR INTERSECTIONAL DISCRIMINATION: SEX,
              DISABILITY AND/OR AGE DISCRIMINATION

       (162) Plaintiff incorporates by reference herein the preceding paragraphs of this

complaint.

       (163) The actions of Defendant as described herein constitute intersectional

discrimination based upon age in violation of the ADEA, based upon disability in violation

of the ADAAA, and/or based upon gender in violation of Title VII.

       (164) As a direct result, Plaintiff has suffered and will continue to suffer loss of


                                              25
    Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 26 of 27 PageID# 26




income and damages for emotional pain, suffering, inconvenience, mental anguish, and loss

of enjoyment of life.

       (165) Defendant acted willfully and with actual malice or with reckless disregard

of the law in depriving Plaintiff of income because the intersection of her gender,

disabilities, and/or age, so as to support an award of liquidated and/or punitive damages.

       WHEREFORE, Plaintiff Janet Ogden Price demands judgment against Norfolk

Southern Corporation, for injunctive and equitable relief, compensatory and/or punitive

damages, together with pre-judgment interest and for costs and attorneys’ fees to the

extent recoverable by law, and for such other and further relief as may be just and

equitable.

       Trial by jury is demanded on all issues on which Plaintiff is entitled to trial by jury,

including any question concerning whether Plaintiff’s claims must be submitted to

arbitration.

                                           Respectfully Submitted,

                                           JANET OGDEN PRICE

                                           /s/ Brittany M. Haddox
                                           Brittany M. Haddox, Esq. (VSB # 86416)
                                           L. Leigh R. Strelka, Esq. (VSB # 73355)
                                           Thomas E. Strelka, Esq. (VSB # 75488)
                                           Monica L. Mroz, Esq. (VSB # 65766)
                                           N. Winston West, IV, Esq. (VSB # 92598)
                                           STRELKA EMPLOYMENT LAW
                                           Warehouse Row
                                           119 Norfolk Avenue, S.W., Suite 330
                                           Roanoke, VA 24011
                                           Tel: 540-283-0802
                                           brittany@strelkalaw.com
                                           leigh@strelkalaw.com
                                           thomas@strelkalaw.com
                                           monica@strelkalaw.com
                                           winston@strelkalaw.com
                                           Counsel for Plaintiff

                                             26
Case 2:21-cv-00223 Document 1 Filed 04/22/21 Page 27 of 27 PageID# 27
